510 W Plumb Ln., Reno, Nevada / (775) 683-9599

Oo mn oo oe FF WO HPO FF

bd po dO DO DO NO DD DO DR RE EE et:
ona a fF WwW SS F&F DO OO OW HH DW TF FPF Ww DY KF OO

Case 3:19-cv-00472-RCJ-CBC Document 13 Filed 09/13/19 Page 1of3

F, McClure Wallace, Esq.
Nevada Bar No.: 10264
Patrick R. Millsap, Esq.
Nevada Bar No.: 12043
WALLACE & MILLSAP

510 W Plumb Ln., Ste. A
Reno, Nevada 89509

(775) 683-9599
mcclure@wallacemillsap.com
patrick@wallacemillsap.com
Attorneys for Defendants

UNITED STATE DISTRICT COURT

DISTRICT OF NEVADA

BANK OF THE WEST, a California

banking corporation, Case No.:  3:19-cv-00472
Plaintiffs
STIPULATION & ORDER TO
Vv. EXTEND DEADLINE TO ANSWER
COMPLAINT

GEOTEMPS, INC., a Nevada
corporation; LANCE I. TAYLOR, an
individual; GEOTEMPS
INTERNATIONAL, INC., a Nevada
corporation; DOES I THROUGH X;
and ROE CORPORATIONS I
THROUGH X.

 

Defendants.

 

 

Defendants Geotemps, Inc., Lance I. Taylor, and Geotemps International, Inc.,
by and through its legal counsel of record the law firm of Wallace & Millsap, and
Plaintiff Bank of the West, by and through its legal counsel of record Holley Driggs,
hereby stipulate to extend the deadline for Defendants to answer the Complaint to
September 13, 2019. This stipulation is agreed to in good faith and is not for the
purpose of undue delay. This is the first stipulation requesting an extension to
answer the Complaint.

//1
Page 1 of 3

 

 
510 W Plumb Ln., Reno, Nevada / (775) 683-9599

Oo mn nw &£ WO NYO Ff

mb wow WS DS WH WH NY NH FH fF FP FP Fe FP Ee Ee Ee
ont oon BP © BH YF} OO HOH WAN Dae FF HO NY YF O&O

 

 

DATED September 138, 2019.

By:_/s| zeek A Hisllbag
F. McClure Wallace, Esq.
State Bar No.: 10264
Patrick R. Millsap, Esq.
Nevada Bar No.: 12043
WALLACE & MILLSAP LLC
510 W. Plumb Lane, Suite A
Reno, Nevada 89509

Ph: (775) 683-9599

Fax: (775) 683-9597
meclure@wallacemillsap.com
patrick@wallacemillsap.com
Attorneys for Defendants

Case 3:19-cv-00472-RCJ-CBC Document 13 Filed 09/13/19 Page 2 of 3

DATED September 13, 2019

By:_Kichad F Stolhy

Richard F. Holley, Esq.

Nevada Bar No. 3077
rholley@nevadafirm.com

Holley Driggs Walch Fine Puzey Stein &
Thompson

400 South Fourth Street, Third Floor
Las Vegas, Nevada 89101

Ph: (702) 791-0308

Fax: (702) 791-1912

Attorneys for Plaintiff

The Court hereby grants the Parties' Stipulation to extend the deadline to

ITIS SO ORDERED.
ar. a

answer the Complaint to September 13, 2019.

Dated this (tn, of September, 2019

Whur.

i ¥
United States Magistiaré Judge

Page 2 of 3

 
Case 3:19-cv-00472-RCJ-CBC Document13 Filed 09/13/19 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned Counsel certifies the foregoing Stipulation and Order was
filed on the date shown below and served upon Plaintiff Bank of the West, by and
through its Legal Counsel of Record, the law firm of Holley Driggs, via the Court's
official electronic document filing system "CM/ECF".
DATED this 13) day of September, 2019.

By: /s/ Pete f<. flrleiist

510 W Piumb Ln., Reno, Nevada / (775) 683-9599

go ma nN oa F&F HO WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Patrick R. Millsap, Esq.
Nevada Bar No.: 12043
Wallace & Millsap

510 W. Plumb Lane, Suite A
Reno, Nevada 89509

Ph: (775) 683-9599

Fax: (775) 683-9597
patrick@wallacemillsap.com
Attorneys for Defendants

Page 3 of 3

 
